Exhibit 10.4

 

NOTE MODIFICATION AGREEMENT

THIS NOTE MODIFICATION AGREEMENT (the “Agreement”) dated as of the 18th day of
November, 2008, and effective as of September 1, 2008, modifies that certain
Promissory Note dated as of August 27, 2007 (the “Note”) in the principal sum of
Thirty Million and no/100 Dollars ($30,000,000.00), made by IMESON WEST I, LLC,
a Florida limited liability company (“Borrower”), in favor of THRIVENT FINANCIAL
FOR LUTHERANS, a Wisconsin corporation, its endorsees, successors and assigns
(“Lender”).

1.    Paragraph 1 is hereby deleted in its entirety and is replaced with the
following:

“1.    Agreement to Pay. FOR VALUE RECEIVED, the undersigned, IMESON WEST I,
LLC, a Florida limited liability company (“Borrower”), whose mailing address is
3600 Vineland Road, Suite 101, Orlando Florida 32811-6460, hereby agrees and
promises to pay to the order of THRIVENT FINANCIAL FOR LUTHERANS, a Wisconsin
corporation, its endorsees, successors and assigns (“Lender”), at its principal
office and mailing address at 625 Fourth Avenue South, Attention: Mortgage Loans
and Servicing, Minneapolis, Minnesota 55415, or such other place as Lender may
from time to time designate, the principal sum of Thirty Million Thousand
Dollars ($30,000,000.00), or so much as may from time to time be disbursed
hereon under the terms of that certain Construction Loan Agreement of even date
herewith between Borrower and Lender, as same may be amended from time to time
(the “Loan Agreement”), together with interest on the unpaid principal balance
at the rates provided for herein, payable in lawful money of the United States
of America which shall be legal tender for public and private debts at the time
of payment.”

2.    Paragraph 3.b. is hereby deleted in its entirety and is replaced with the
following:

“b.    Interest Only Payments.  Interest only on the unpaid principal balance at
the Regular Rate shall be due and payable in arrears on the 1st day of October,
2007, and continuing on the first (1st) day of each month thereafter to and
including December 1, 2008.”

3.    Paragraph 3.c. is hereby deleted in its entirety and is replaced with the
following:

“c.    Principal and Interest Payments.  On January 1, 2009, and on the first
(1st) day of each month thereafter, principal and interest shall be due and
payable, in arrears, in equal monthly payments in an amount which would amortize
the principal balance outstanding hereunder on January 1, 2009, over a term of
twenty-five (25) years at the Regular Rate, and shall continue on the first
(1st) day of each month thereafter to and including September 1, 2023 (“Maturity
Date”), on which date the entire unpaid principal balance together with all
accrued interest, if not sooner paid, shall become due and payable.”

4.    Paragraph 3.d. is hereby deleted in its entirety and is replaced with the
following:

“d.    Payment Method.   Commencing September 1, 2008, and continuing through
and including the Maturity Date, payments under this Promissory Note shall be

 

1



--------------------------------------------------------------------------------

made by preauthorized Automated Clearinghouse transactions (“ACH”) or by such
other reasonable method as Lender directs, to Lender’s account at JP Morgan
Chase Bank, Milwaukee, Wisconsin, Attention: Thrivent Financial for Lutherans,
Loan No. 09090, or at such other place as Lender may from time to time designate
to Borrower in writing.”

5.    The first paragraph of Paragraph 28 is hereby deleted in its entirety and
is replaced with the following:

“28. Limited Recourse to Borrower After Construction Loan Term. Borrower shall
personally be liable for the prompt payment of all sums owing hereunder, and any
other sums due pursuant to the Loan Documents, from the date hereof until the
later of (a) the satisfaction of the conditions set forth in Section 6.3 of the
Loan Agreement, as amended, other than the condition set forth in
Section 6.3(o), such that the Improvements, as defined in the Loan Agreement,
are deemed to be Completed or Complete, which solely for the purpose of this
subsection (a) may be deemed to have occurred notwithstanding that the condition
set forth in Section 6.3(o) may not have been satisfied so long as the other
conditions set forth in Section 6.3 have been satisfied; or (b) either

(1) the date that (i) Lender is provided (A) an estoppel certificate from
Samsonite Corporation, a Delaware corporation (the “Tenant”), in form and
content reasonably satisfactory to Lender, certifying the Tenant’s acceptance
and occupancy of the Property under the terms of its lease, together with (B) a
final judgment or order terminating that certain litigation initiated by a
complaint filed by the Tenant against Borrower (the “Lease Litigation”) holding
that the Lease is in full force and effect, that the Term has commenced and that
Samsonite is obliged to pay rent as provided in the Lease or other evidence, in
form and content satisfactory to Lender, of termination or resolution of the
Lease Litigation in a manner otherwise satisfactory to Lender, in Lender’s
reasonable discretion; provided, however, that in the event that Tenant refuses
to execute such an estoppel certificate, then this condition may be satisfied by
receipt by Lender of the items listed in (B) only, or

(2) the date upon which Borrower, after first obtaining Lender’s prior written
consent (which consent may be withheld in Lender’s reasonable discretion),
initiates and successfully concludes an eviction proceeding against Samsonite
Corporation, leases all of the Improvements, pursuant to a lease(s) satisfactory
to Lender in Lender’s reasonable discretion, to a tenant or tenants of financial
status equivalent to Samsonite and approved by Lender, which approval may be
withheld or given by Lender in Lender’s reasonable discretion, such replacement
tenant(s) takes possession of the Improvements and commences paying rent under
such lease(s) and delivers to Lender an estoppel certificate, in form and
content satisfactory to Lender, certifying the tenant(s) acceptance and
occupancy of the leased premises under the terms of its lease.

After the later of subsection (a) or (b) to occur, and subject to the
qualifications and provisions of this Promissory Note as contained in this
Section 28 and Section 29 below, Borrower shall have no personal liability to
pay the outstanding principal balance of this Promissory Note or any interest
that may accrue thereon, all such liability being expressly

 

2



--------------------------------------------------------------------------------

waived by Lender, and Lender’s sole recourse upon default hereunder or under any
Loan Document, including but not limited to Lender’s monetary remedies under
this Promissory Note or the other Loan Documents, shall be limited to Borrower’s
interest in the Premises and the improvements, furnishings, equipment, leases
and rents on which the Security Instrument and the Assignment of Leases
constitute a lien.”

6.    Other than as modified in this Agreement, all terms and conditions
contained in the Note remain in full force and effect.

 

[Remainder of page left intentionally blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement the day and
year first above written.

 

 

IMESON WEST I, LLC, a Florida limited liability company

 

By:

  

/S/ Daniel B. Webb

    

DANIEL B. WEBB, Manager

 

 

STATE OF FLORIDA

  

)

     

) ss.

  

COUNTY OF ORANGE

  

)

  

The foregoing instrument was acknowledged before me this 26th day of November,
2008, by DANIEL B. WEBB, the Manager of IMESON WEST I, LLC, a Florida limited
liability company, on behalf of the company. He [    ] is personally known to me
or [    ] has produced Florida Driver’s License as identification.

 

 

 

/S/ Janet Y. Murdick

   

Janet Y. Murdick, Notary Public

   

My commission expires: January 19, 2012

 

 

4



--------------------------------------------------------------------------------

   

 THRIVENT FINANCIAL FOR LUTHERANS, a

 Wisconsin corporation

     By:    

/S / Wayne C. Streck

   

 Name:

 

 Wayne C. Streck

   

 Title:

 

 Ass’t. Vice President

 

 

 

STATE OF MINNESOTA

  

)

     

) ss.

  

COUNTY OF HENNEPIN

  

)

  

The foregoing instrument was acknowledged before me this 18th day of November,
2008, by Wayne C. Streck, as Ass’t. Vice President of THRIVENT FINANCIAL FOR
LUTHERANS, a Wisconsin corporation, on behalf of the corporation. He [    ] is
personally known to me or [    ] has produced
                                                                               
as identification.

 

 

 

 

/S/ Luana K. Thompson

 

Luana K. Thompson, Notary Public

   

My commission expires: Jan. 31, 2010

 

 

5